IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


CARL W. PEPPINGHAUS,

             Appellant,

 v.                                                  Case No. 5D15-4416

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 29, 2016

Appeal from the Circuit Court
for St. Johns County,
J. Michael Traynor, Judge.

James S. Purdy, Public Defender, and
Ailene S. Rogers, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm the judgment and sentences imposed in this case, without prejudice to

Appellant timely filing a motion for postconviction relief pursuant to Florida Rule of

Criminal Procedure 3.850.

      AFFIRMED.

SAWAYA, COHEN, and LAMBERT, JJ., concur.